Follett, J.
Appeal from a judgment dismissing a complaint entered upon the decision of a special term.
Not a ruling on the trial is excepted to by the appellant. The only exceptions presented for consideration are those taken to the court’s findings and refusals to find facts, of, which there are eighty-one.
The issue of fact, the decision of which controls this case, is: Was it agreed between the plaintiffs, or either of them, and Osman Gaylord, that said plaintiffs, or either of them, should have the farm in consideration of their work thereon and their care of Osman Gaylord and his wife?—was decided in favor of the defendants.
With this decision, this court is content. The evidence is entirely insufficient to justify a finding that such an agreement was made.
Alleged oral dispositions of estates to take effect in the future, or after death, should not be found or supported unless established by abundant evidence of the most satisfactory and convincing character. Shakespear v. Markham, 10 Hun, 311; affirmed, 73 N. Y., 400. Each of the appellant’s eighty requests to find facts was specifically and correctly passed upon by the trial court. '
The judgment is affirmed, with costs.
Hardin, P. J., and Boardman, J., concur.